Title: To Benjamin Franklin from William Carmichael, 15 January 1784[–4 February 1784]
From: Carmichael, William
To: Franklin, Benjamin


          
            Dear Sir
            Madrid 15th. Jany.[–February 4] 1784
          
          I recd. on the 4th instant the Letter which your Excy did me the honor to write me the 15th Ulto., The kind assurances which it contains of your constant esteem and affection have removed from my mind an uneasiness which had oppressed it for a long time— Until I was led to think that by some means or other your friendship for me was diminished, It was always a consolation for me to reflect amidst the disagreements & chagrins which I met with here or elsewhere, that I preserved the good opinion of a man whose good opinion I ever regarded as the best sheild against detraction or envy.
          I never expected regular returns from you in the way of correspondence, I knew the multiplicity of your Occupations, and therefore whenever I received a letter from your Excy. I esteemed it as a favor and an honor— Your Silence was not the first motive of my apprehension that I had lost your Confidence— In the course of the Summer I was asked by a person of high rank who has always shown a very great regard for me whether I had any cause to think that your sentiments with respect to me were changed— I replied in the negative— He then told me confidentially that he had been informed that there was a coldness on your part and advised me in a friendly manner to endeavour to remove the occasion of it, If any in reality existed. Conscious of having nothing to reproach myself with respect to Your Excy. that could deprive me of your Esteem, I

determined to leave to time and Circumstances the clearing up of my conduct, however affecting it might be to me to suffer in Silence what I considered a great Misfortune.
          When Mr Jay wrote to me to come to Paris, it was painful for me to have the reasons which I had to refuse acceeding to his proposition, because I was persuaded that I should be able in a very short conversation to reestablish myself in your good opinion— When I found that this court had determined to receive a Minister from the United States in a public Character I expected Mr Jay would have immediately come hither— The Same reasons would not then have subsisted for my residence At this Court, and I was resolved in quitting it to have quitted Also my political carreer— A Friendly expression in a Letter from your Grandson & the small hope I entertained of seeing you shortly After Mr Jays resignation, of which I recd the first information from the Cte de Florida Blanca induced me to hazard opening myself to him— I am happy that I did So, since it has procured me such obliging and Friendly Assurances from your Excy. while at the Same time it Affords me an opportunity of explaining candidly the source of what has been a great Affliction to me— I hope your Excellency will pardon the length of this Detail, It contains the only complaint I ever made against you & I am persuaded it will be the Last—
          The Mr Montgomery who occasioned your Excellency the correspondence of which you have done me the honor to send me Copies is not unknown to Mr Jay— On that Gentlemans departure from this Country, he addressed me on acct of a Law Suit he had before the council of war here, In which it was requisite that I should interfere to prove that he had taken the

Oaths of Fidelity to the United States— For this purpose he put into my hands a certificate signed by your Excellency— This rendered it my Duty to afford him all the assistance in my power— I did so, he had lost his cause before the same Tribunal, He gained it by a revision of the Sentence—
          In one of the Letters from him to which this Affair gave rise He informed me that an Ambassador from Morrocco had put into Alicant— In my answer I desired him as an American to be as usefull as he could to that Personage, because hereafter he might be of service to us— I heard no more on this subject until Several months After, when he inclosed me a copy of a very singular Letter, which he had taken the Liberty to write to the Emperor, not by the Ambassador abovementioned, but by some Other who had afterwards been in that Post, advising me at the Same time of his having transmitted to your Excy & Mr Jay a copy of this & of the Answer he had recd to it— I wrote him expressing my surprize that he should have taken such a Step without having the Smallest authority that I knew of for that purpose, I at the same time requested him to send me copies of the answers he might receive from Paris. My Letter I beleive offended him, for he hath not written to me since— In the month of July Mr Harrison advised me of the arrival of Gacomo Franco Croco at Cadiz, as also that he had applied to him for Money— I advised him to treat the man civilly, but to make no advance whatever— In Augt. last Mr Croco waited upon me at Sn. Ildefonso— I received him with Politeness, made use of

General Expressions of the Desire of the States to cultivate the Emperors Friendship, but Added that I believed they had not given the necessary powers to any one in Europe to conclude a Treaty— He told me that he had written to your Excellency from Cadiz & expected your Answer— I soon discovered that he had come to Spain on a particular commission not I beleive of a political nature, for I saw him once or twice in the Minister of State’s Antichamber & remarked that he was treated with little Attention— In public he generally appeared in Low company— He told me that he had a Letter from the Emperor to Congress which he had left at Cadiz— This circumstance appeared to me Somewhat Singular, as he had before mentioned to me his design of Proceeding to Paris when he had finished his business here & should have an answer to the Letter he had written to your Excellency. He left Sn. Ildefonso a short time Afterwards & I have not seen or heard from him since— This Sir is all that I know on the Subject. I was much hurt & vexed by the forwardness & imprudence of Mr Montgomery who in other respects is a very worthy man & has been useful to many of our Countrymen since the Commencement of the Late War—
          I find myself in a very disagreable situation here, owing to a total want of intelligence from Congress— I have recd but two public Letters in 15 months— The one dated Septr 1782 the Other in May 1783— The last advised me that my Conduct Was fully approved of— I have no cypher and therefore am constrained to employ private Conveyances for Letters which I do not wish to submit to the inspection of Others— Safe opportunities do not often occur— This causes me an apprehension of irregularity in my American Correspondence which causes me great Uneasiness— Almost all the Intelligence I receive comes thro’ the Channel of Public Prints. Thus having matters but of Little importance on which to address the Minister, I have few occasions of seeing him, for mere visits of Compliment must be tiresome to a Man, whose time is occupied by so many important Affairs— In short the Silence of Congress, the irregularity of remittances as well from the Public as from

those who have the care of my property in America have almost entirely disgusted me with my present carreer and incline me to desire to return to my Native Country— I hope that Congress hath proceeded to the Nomination of a Minister to this Court on receiving Mr Jays resignation— I informed them that the Spanish Minister plenipotentiary would not proceed to America until it was known here that one had been appointed. You will probably see at Paris Mr Musquiz— The Polite Attentions which I receive from his Father the Minister of Finance, induce me to request your Excellencys particular Notice of the Son. The Bank established by the Protection of the Ct de Florida Blanca has been conducted with such activity & prudence that it has been able to give in nine months a dividend of more than five pr. Ct. to the Accionists— The influx of Money expected soon from Spanish America begins already to lessen the Depretiation on the paper money, which will probably be on par when The Specie arrives, as your Excellency knows that this paper bears an Interest of four pr. cent, Those who keep their cash in their Coffers will prefer it to Specie— The Sum in the Latter which is expected is said to amt. to upwards of twenty million of Dollars, exclusive of the other produce of the Country— I cannot ask your Excellency to give yourself the Trouble of writing to me, but I hope if you should receive any information from America that may be interesting or usefull to me, My Namesake will supply what the multiplicity of your Occupations will not permit you to do— I beg your Excy to have the goodness to mention me in a proper Manner to all who do me the honor to remember me, I flatter myself that the Marquis de la Fayette, The Cts D Estaing & Montmorin are of the Number. Indeed if

I have their good opinion, I can promise myself the satisfaction of not being forgot by Others.
          With the highest respect & most Affectionate regard I have the honor to be Your Excellencys Most Obliged & Humble Sert
          
            Wm. Carmichael
          
          
          
            
              Madrid 4th Feby 1784
              P.S.
            
            I have kept the preceeding letter by me in daily expectation of sending it by a Gentleman recommended Me by Mr Adams who purposed setting out Post for Paris— Finding however that he has business to terminate which may still detain him some time here— I venture it by the common conveyance— I beg you will be pleased to inform Mr Grand that I have written him twice since the Month of August & have no acknowledgement of the receipt of my Letters— By the Gentleman Above mentioned I shall have the honor to send your Excellency two Spanish productions which the Ct de Campomanes now at the head of the Council of Castile gave me for you— I wish that your Excellency would send me the French Translation of our Constitutions to present him in your name— The kind notice that this Eminent Patriot has taken of me ever since my arrival here calls for my warmest gratitude. He has placed a medal which the Ct. de Montmorin gave me, struck to commemorate our Independance in the Collection of the Medals of the Academy of history— With the highest respect & the most Affectionate regard I have the honor to be Your Excellencys Most Obliged & Most Humble Sert
            
              Wm. Carmichael
            
          
        